DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and withdrawal of claims 12-20 in the reply filed on 02/14/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trunow et al., U.S. Pub. No. 2021/0391310.

Regarding claim 1, Trunow discloses a method of manufacturing a module wherein the method comprises (Fig. 7):
providing at least one solder body with a base portion and an elevated edge extending along at least part of a circumference of the base portion (the outermost container that house the carrier module 400 (Fig. 7), and 
placing at least one carrier 400 (that house conductors 402) on which at least one electronic component 402 is mounted in the at least one solder body so that the at least one carrier is positioned on the base portion and is spatially confined by the elevated edge. 
Regarding claim 3, Trunow discloses the method comprises connecting the solder body with at least one carrier by soldering (summary [0003], solder material between substrate and die or device). 
Regarding claims 4-6, it is inherent that the solder body must be on a support body before carry out the processing methods, before placing the carrier on the solder body. Trunow discloses the connection between the substrate and the carrier is carried out by soldering. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trunow et al., U.S. Pub. No. 2021/0391310, in view of Riedl et al., U.S. Patent No. 7,511,382.

Regarding claim 11, Trunow fails to disclose the formation of the edge by one of the group consisting of bending and embossing, in particular bending or embossing a planar preform of the solder body. Riedl discloses the method of bending the solder body by bending or embossing a planar preform of the solder body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to bend or emboss the planar soldering body in order to easily change the form of the solder body. 
Allowable Subject Matter
Claims 2, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations wherein the method comprises: providing a plurality of solder bodies each with a base portion and an elevated edge extending along at least part of a circumference of the respective base portion, and placing each of a plurality of carriers, wherein at least one electronic component is mounted on each of the carriers, in an assigned one of the solder bodies so that each of the carriers is positioned on a respective base portion and is spatially confined by a respective elevated edge (claim 2), having a support body with at least one solderable portion, into which material of the at least one solder body will flow during soldering, and at least one non-solderable portion, into which material of the at least one solder body will not flow during soldering (claims 7-8), or wherein the method comprises, before forming a solder connection by the at least one solder body, provisionally attaching the at least one solder body to the support body, in particular in such a manner that a lateral sliding of the at least one solder body relative to the support body is disabled by the provisional attachment (claims 9-10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818